internal_revenue_service department of the treasury number release date index number u i l no washington dc person to contact telephone number refer reply to cc psi plr-114822-01 date date legend company state shareholders a b dear this letter responds to a letter dated date and subsequent correspondence requesting a ruling on behalf of company that its s election under sec_1362 of the internal_revenue_code with an accompanying election under sec_444 to have a fiscal_year end will be treated as timely made under sec_1362 the information submitted discloses that company was incorporated on a in state company has four shareholders shareholders it is represented that company has intended to be an s_corporation since a with a fiscal tax_year ending b based on a business_purpose company filed form_2553 election by a small_business_corporation with its service_center requesting a fiscal tax_year ending b based on a business_purpose however company did not indicate either that it intended to make a back-up sec_444 election in the event that its business_purpose request was not approved or that it agreed to adopt a tax_year ending december if its business_purpose request was not approved also company did not make a back-up sec_444 election subsequently company discovered that its s election was not timely filed and its plr-114822-01 request to have a fiscal tax_year ending b was not accepted company requests a ruling under sec_1362 that its sec_1362 election with an accompanying sec_444 election for a fiscal tax_year ending b will be treated as timely made for company’s taxable_year that begins on a sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 explains when an s election will be effective generally if an s election is made within the first two and one half months of a corporation's taxable_year then that corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year following the year in which the s election is made sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply sec_444 provides that except as otherwise provided in sec_444 a partnership s_corporation or personal_service_corporation may elect to have a taxable_year other than the required_taxable_year sec_1_444-3t of the income_tax regulations provides a sec_444 election shall be made by filing a properly prepared form_8716 election to have a tax_year other than a required tax_year with the service_center indicated by the instructions to form_8716 except as provided in sec_1_444-3t and form_8716 must be filed the earlier of i the 15th day of the fifth month following the month that includes the first day of the taxable_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the sec_444 election applying the relevant law to the facts submitted and representations made we conclude that company has established reasonable_cause for failing to make a timely s election for its taxable_year that begins on a accordingly we rule that company's sec_1362 election will be treated as timely made for its taxable_year that begins on a however this ruling is contingent on company filing form_2553 with an effective date of a with the appropriate service_center within days from the date of this letter a copy of this letter should be attached to the form_2553 moreover company if qualified may make an election under sec_444 to have a fiscal_year ending b by indicating that intention on form_2553 and attaching to the form_2553 a completed form_8716 for each year that it has a sec_444 election in effect company must file a return on form plr-114822-01 required_payment or refund under sec_7519 as provided in sec_1 2t a and make any required_payment as provided in sec_1_7519-2t except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing facts specifically we express no opinion on whether company otherwise qualifies as an s_corporation or qualifies to make a sec_444 election under a power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours mary beth collins assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
